Exhibit 10.1

Quanta Services, Inc.

Term Sheet

Senior Leadership Annual Incentive Plan 2014

 

Participants    Employees will be selected to participate in the Annual
Incentive Plan at the discretion of the CEO with the approval of the
Compensation Committee. Target Incentive   

•    Target incentive ranges have been or will be developed for each participant
in the Plan.

 

•    Management will make recommendations to the Compensation Committee
regarding the target incentive for each participant based on a competitive
range.

Company Performance Component (65%) and Incentive Determination   

•    Sixty-five percent (65%) will be based on an EPS Target, to be determined
annually by the Compensation Committee. This target will be adjusted, as
appropriate, at the discretion of the Compensation Committee.

 

The Performance Award will be determined according to the following table:

    

Percentage of Target Obtained

  

Payout Percentage

  

0%

   0%   

36%

   25%   

61%

   50%   

82%

   75%   

100%

   100%   

116%

   125%   

131%

   150%   

145%

   175%   

158%

   200%         

•    The salary to be used in the calculation will be the base salary in effect
on December 31, 2014.

 

•    When performance falls between the designated points in the table, the
incentive will be determined by interpolation.

 

•    If performance results in maximum 200% payout, participants are eligible to
receive up to another 200% to be paid out in restricted stock units that vest
over three years.

 

•    When performance falls between the designated points in the table, the
incentive will be determined by interpolation.



--------------------------------------------------------------------------------

Individual Performance

Component (35%) and Incentive

Determination

  

The remaining thirty-five percent (35%) of a participant’s annual incentive
value is the Individual Performance Component. This award will be based on
obtaining pre-set SMART (Specific, Measurable, Attainable, Relevant and
Time-Bound) objectives established for each participant for the year.

 

The Individual Performance Award will be determined according to the following
table:

    

Performance

  

Incentive as a % of Target Incentive

   Far Exceeds    200%    Exceeds    150%    Meets    100%    Partially Meets   
50%    Does Not Meet    0%   

•    The salary to be used in the calculation will be the base salary in effect
on December 31, 2014.

 

•    When performance falls between the designated points in the table, the
incentive will be determined by interpolation.

Limitations   

•    Any incentive will be subject to (i) assessment of overall company
performance to ensure that payout of incentives will not jeopardize the
financial stability of the company, (ii) discretion of Quanta management
regarding individual performance, and (iii) approval by the Compensation
Committee.

 

•    A participant must be employed by the company on the date the bonus is
paid. Any participant not employed by the company on the payment date forfeits
any and all rights to such bonus. It is the company’s intention to pay bonuses
earned under the plan in March following the end of the calculation period.

 

•    A new participant added to this Plan during the Plan year will be pro-rated
from their date of hire. In any event, a new participant must be employed by
October 1 to be eligible for incentives in the current plan year.

 

2



--------------------------------------------------------------------------------

Clawback Provision   

Notwithstanding anything herein to the contrary, any incentive based
compensation, or any other compensation, paid or payable to any executive
officer of Quanta Services, Inc. pursuant to this plan which is subject to
recovery under any law, government regulation, order or stock exchange listing
requirement, shall be subject to such deductions and clawback (recovery),
including by means of repayment by the executive officer and/or withholding of
future wages, as may be required to be made pursuant to law, government
regulation, order, stock exchange listing requirement (or any policy of the
company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement).

 

In addition, notwithstanding anything herein to the contrary, any incentive
based compensation, or any other compensation, paid or payable to any individual
other than an executive officer of Quanta Services, Inc. pursuant to this plan
which, if payable to an executive officer of Quanta Services, Inc., would be
subject to recovery under any law, government regulation, order or stock
exchange listing requirement, shall be, at the discretion of the Compensation
Committee, subject to such deductions and clawback (recovery), including by
means of repayment by the individual and/or withholding of future wages, to the
same extent as may be required to be made pursuant to law, government
regulation, order, stock exchange listing requirement (or any policy of the
company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement) with respect to an executive officer of Quanta
Services, Inc., but only to the extent that the circumstances requiring such
deductions and clawback (recovery) are attributable in whole or in part to the
functional area or operating unit with whom the recipient of such compensation
is associated.

 

Acceptance of an award pursuant to this plan renders a recipient’s future wages
subject to withholding by the Company to permit recovery of any amounts that may
become due under this provision. This provision shall apply with respect to the
2014 performance period and shall survive to the extent required by law,
government regulation, order, stock exchange listing requirement (or any policy
of the company adopted pursuant to any such law, government regulation, order or
stock exchange listing requirement). Recipients will be required to acknowledge
and agree in writing to the foregoing as a condition to receipt of an award
pursuant to this plan.

 

3



--------------------------------------------------------------------------------

Incentive Payout   

•   Stock Eligible participants, at the election of the CEO with approval by the
Compensation Committee, may receive any incentive earned under the Annual plan
in cash, restricted stock, restricted stock units, or a combination thereof. Any
shares or units awarded will vest ratably over a three-year period following the
date of grant. A participant receiving restricted stock or restricted stock
units must be employed by the company at each vesting date. If a participant
leaves the employment of the company, all unvested restricted stock and all
unvested restricted stock units are forfeited.

 

•   Cash-Only Eligible participants will receive any incentive earned for the
year in cash.

 

4



--------------------------------------------------------------------------------

Quanta Services, Inc.

Term Sheet

Senior Leadership Long-Term Incentive Plan 2014

 

Participants   

•   Employees will be selected to participate in the Long-Term Incentive Plan
annually at the discretion of the CEO with the approval of the Compensation
Committee.

 

•   For purposes of the Long-Term Incentive Plan, participants will be
classified annually into two categories: Stock Eligible or Cash-Only Eligible
participants (in select circumstances), at the discretion of the CEO with the
approval of the Compensation Committee.

Target Incentive   

•   Target incentive ranges have been or will be developed for each participant
in the Plan.

 

•   Management will make recommendations to the Compensation Committee regarding
the target incentive for each participant based on a competitive range.

Company Performance

Component (50%) and Incentive

Determination

  

Fifty percent (50%) of a participant’s long-term incentive target value will be
based on three-year financial targets and strategic goals. These targets and
goals will be determined annually by the Compensation Committee. The targets
will be adjusted, as appropriate, at the discretion of the Compensation
Committee.

 

Participants will receive the payouts that will cliff-vest immediately at the
end of the three-year performance period.

Individual Component (50%)    The remaining fifty percent (50%) of a
participant’s long-term incentive value will be granted during the performance
year but will vest ratably over a three-year period following the date of grant.
Limitations   

•   Any incentive will be subject to (i) assessment of overall company
performance to ensure that payout of incentives will not jeopardize the
financial stability of the company, (ii) discretion of Quanta management
regarding individual performance, and (iii) approval by the Compensation
Committee.

 

•   In any year, stock awarded under this and all other plans shall not exceed
one percent (1%) of the outstanding stock without Compensation Committee
approval. The Compensation Committee and the Board of Directors will review this
limitation annually.

 

5



--------------------------------------------------------------------------------

  

•   Generally, a participant must be employed by the company on the date the
bonus is paid to be eligible to receive the bonus. However, a participant who
leaves prior to the completion of the three-year performance period will have
the potential to receive his or her bonus, or some portion of it, at the
discretion of the CEO with the approval of the Compensation Committee. Any
participant not employed by the company on the payment date forfeits any and all
rights to such bonus. It is the company’s intention to pay bonuses earned under
the plan in March following the end of the calculation period.

 

•   A new participant added to this Plan during the performance period will be
pro-rated from their date of hire. In any event, a new participant must be
employed by October 1 of the first year to be eligible for incentives for the
current three-year performance period.

Clawback Provision   

Notwithstanding anything herein to the contrary, any incentive based
compensation, or any other compensation, paid or payable to any executive
officer of Quanta Services, Inc. pursuant to this plan which is subject to
recovery under any law, government regulation, order or stock exchange listing
requirement, shall be subject to such deductions and clawback (recovery),
including by means of repayment by the executive officer and/or withholding of
future wages, as may be required to be made pursuant to law, government
regulation, order, stock exchange listing requirement (or any policy of the
company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement).

 

In addition, notwithstanding anything herein to the contrary, any incentive
based compensation, or any other compensation, paid or payable to any individual
other than an executive officer of Quanta Services, Inc. pursuant to this plan
which, if payable to an executive officer of Quanta Services, Inc., would be
subject to recovery under any law, government regulation, order or stock
exchange listing requirement, shall be, at the discretion of the Compensation
Committee, subject to such deductions and clawback (recovery), including by
means of repayment by the individual and/or withholding of future wages, to the
same extent as may be required to be made pursuant to law, government
regulation, order, stock exchange listing requirement (or any policy of the
company adopted pursuant to any such law, government regulation, order or stock
exchange listing requirement) with respect to an executive officer of Quanta
Services, Inc., but only to the extent that the circumstances requiring such
deductions and clawback (recovery) are attributable in whole or in part to the
functional area or operating unit with whom the recipient of such compensation
is associated.

 

6



--------------------------------------------------------------------------------

   Acceptance of an award pursuant to this plan renders a recipient’s future
wages subject to withholding by the Company to permit recovery of any amounts
that may become due under this provision. This provision shall apply with
respect to the 2014 – 2016 performance period and shall survive to the extent
required by law, government regulation, order, stock exchange listing
requirement (or any policy of the company adopted pursuant to any such law,
government regulation, order or stock exchange listing requirement). Recipients
will be required to acknowledge and agree in writing to the foregoing as a
condition to receipt of an award pursuant to this plan. Incentive Payout   

•   Stock Eligible participants, at the election of the CEO with approval by the
Compensation Committee, may receive any incentive earned under the Long-Term
Incentive Plan in cash, restricted stock, restricted stock units, performance
units, or a combination thereof. Any shares or units awarded under the
Three-Year Performance Award will cliff vest following the three-year
performance period. Any shares or units awarded under the Time-Vested Restricted
Stock Award will vest ratably over a three-year period following the date of
grant. A participant receiving restricted stock or restricted stock units or
performance units must be employed by the company at each vesting date. If a
participant leaves the employment of the company, the unvested portion of all
awards will be forfeited.

 

•   Cash-Only Eligible participants will receive any incentive earned for the
year in cash.

 

7



--------------------------------------------------------------------------------

Quanta Services, Inc.

Term Sheet

CEO Discretionary Incentive Plan – All

2014

 

Discretionary Payout    Annually, at the recommendation of the CEO,
discretionary awards will be presented to the Compensation Committee. These
awards will be made at the discretion of the CEO, with the Compensation
Committee’s approval, in cash, restricted stock, restricted stock units, or a
combination thereof. A participant must be employed by the company on the date
the bonus is paid. Any participant not employed by the company on the payment
date forfeits any and all rights to such bonus. It is the company’s intention to
pay bonuses earned under the plan in March following the end of the calculation
period.

 

8